Citation Nr: 0506061	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  00-18 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) greater than 30 percent from 
February 8, 1996 and greater than 50 percent from May 13, 
1999.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran's spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1952 to March 1954 
and from October 1961 to August 1962.  He also had active 
duty in June 1963 and September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The case returns to the Board following a remand to the RO in 
October 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The evidence shows that the veteran was unemployable due 
to PTSD at the time the RO established service connection for 
the disability effective February 1996.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular disability rating 
for PTSD from February 8, 1996 have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21 (2004); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA 
sufficient to decide the instant appeal.  In addition, given 
the wholly favorable disposition of the appeal, any defect in 
notice or assistance found is not prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO initially granted service connection for PTSD in an 
April 2000 rating decision, assigning a 50 percent disability 
rating effective from May 13, 1999.  In a June 2003 rating 
action, the RO amended the effective date of service 
connection for PTSD to February 8, 1996, with a disability 
rating of 30 percent in effect from that time.  The 50 
percent evaluation remained in effect from May 13, 1999.  
Because the veteran appealed the initially-assigned rating, 
the Board must determine the appropriate evaluation from 
February 1996 to the present.  Fenderson, 12 Vet. App. at 
126.  

The Board observes that VA promulgated new regulations 
amending the rating criteria for mental disorders, effective 
November 7, 1996.  See 61 Fed. Reg. 52,695 (1996) (codified 
at 38 C.F.R. pt. 4).  If a law or regulation changes during 
the course of a claim or an appeal, the version more 
favorable to the veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
Therefore, in this case, prior to November 7, 1996, the Board 
may apply only the previous version of the rating criteria.  
As of November 7, 1996, the Board must apply whichever 
version of the rating criteria is more favorable to the 
veteran.

The Board notes that the RO considered both versions of the 
rating criteria in its June 2003 supplemental statement of 
the case.  Accordingly, the Board may similarly consider each 
version of the regulations without determining whether the 
veteran will be prejudiced thereby.  See Bernard, supra.    

The veteran, through his representative, argues that he was 
unable to work as a result of his PTSD as of the date on 
which service connection was established in February 1996.  
Under the version of the rating schedule in effect at that 
time, a 
100 percent rating is assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Code 9411 (in effect prior to November 7, 1996).  Under this 
version of the rating criteria, demonstrable inability to 
obtain or retain employment is a satisfactory basis for a 100 
percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Review of the claims folder reveals that the veteran was 
awarded disability benefits from the Social Security 
Administration in October 1987.  The primary and secondary 
diagnoses were schizotypal personality disorder with paranoid 
psychosis and delayed post-traumatic stress syndrome, 
respectively.  The disability began in September 1986; 
records from the Social Security Administration indicated 
that the veteran last worked at that time.  

In March 2004, the RO obtained a VA medical opinion based on 
review of the claims folder as to whether the veteran was 
unemployable due to PTSD.  The report of the medical opinion 
included a discussion of the relevant evidence of record, 
including the evidence from the Social Security 
Administration.  The examiner also noted that the veteran had 
several non-service-connected disabilities, including severe 
dementia due to cerebrovascular accident, Parkinson's 
disease, and Huntington's chorea.  In addition, it was 
observed that the report of the January 2003 VA examination 
indicated that the veteran was mute, essentially 
unresponsive, and completely dependent on his family for 
care.  Based on the review of the claims folder, the examiner 
stated that the veteran was variously diagnosed with PTSD, 
personality disorder, paranoid schizophrenia, and paranoid 
psychosis prior to the onset of his dementia.  He found no 
clear indication that the PTSD caused the veteran's inability 
to work any more than the other psychiatric disorders.  He 
concluded that it was "more likely than not" that the PTSD 
combined with one or more of the other psychiatric disorders 
resulted in the veteran being unable to work before the onset 
of the neurologic conditions.  

The Board finds that this evidence discloses an overall 
disability picture that more closely approximates the 
criteria for a 100 percent disability rating under the 
previous version of the rating criteria on the basis of 
inability to work.  38 C.F.R. 
§§ 4.7, 4.132, Code 9411 (in effect prior to November 7, 
1996); Johnson, 7 Vet. App. at 97.  The evidence shows that 
the veteran has not worked since September 1986.  Therefore, 
he was not working at the time of the initial rating for PTSD 
effective February 1996.  The March 2004 VA medical opinion, 
which supports the October 1987 determination by the Social 
Security Administration, states that that inability to work 
is due, at least in part, to PTSD.  However, there is no 
evidence to definitively demonstrate to what extent the 
unemployability was due to PTSD and to what extent it was due 
to the non-service-connected psychiatric disorders.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  The disability 
from PTSD reflected in the evidence of record is clearly 
significant.  When there is reasonable doubt as to the degree 
of disability, the Board must resolve that doubt in the 
veteran's favor.  38 C.F.R. § 4.3.  Therefore, resolving 
doubt in the veteran's favor, the Board finds that the 
evidence supports a 100 percent schedular disability rating 
for PTSD effective from the February 1996 effective date. Id.  
Because application of the version of the rating criteria in 
effect in February 1996 results in a wholly favorable outcome 
for the veteran, there is no change in the rating criteria or 
the disability evaluation due to the amendments promulgated 
effective November 7, 1996.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.    
ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 100 percent schedular disability rating 
for PTSD from February 8, 1996 is granted.  



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


